Citation Nr: 0123892	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  01-00 004A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the October 
10, 1966, Board decision, which denied entitlement service 
connection for schizophrenic reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1953.  The moving party (appellant) is the wife of 
the veteran who has been declared incompetent.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion as to clear and unmistakable 
error in an October 10, 1966, Board decision.

In the October 1966 decision, the Board denied service 
connection for schizophrenic reaction, gallbladder agenesis, 
and a skin condition, and increased rating for 
schistosomiasis.  The Board remanded the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability.

38 C.F.R. § 20.1404 (2000) provides that if the applicable 
decision involves more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  The appellant's arguments are confined to 
the issue of service connection for schizophrenic reaction.  
A remand is not a final Board decision and is not subject to 
a CUE motion.  Accordingly, the issue is as stated on the 
title page.

The moving party's representative has raised the issue of 
clear and unmistakable error (CUE) in a September 1963 
regional office (RO) decision.  This issue has not been 
developed for appellate review and is referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).

On July 31, 2000 the Vice Chairman of the Board informed the 
appellant that her motion for reconsideration with a 
supplemental argument put forth by her representative was 
denied.  The Vice Chairman informed the appellant that the 
presentation and additional evidence were forwarded to the RO 
for consideration and any indicated adjudicative action.  The 
record is unclear whether this action was completed.  
Accordingly, this matter is referred to the RO for review and 
any appropriate actions. 


FINDINGS OF FACT

1.  In an October 10, 1966, decision, the Board denied 
entitlement to service connection for schizophrenic reaction, 
finding that this disorder had not been present either in 
service or thereafter.  

2.  The October 10, 1966 Board decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's October 10, 1966 decision does not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400 - 
20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has filed a motion that there was CUE in the 
October 10, 1966, Board decision, which denied service 
connection for schizophrenic reaction.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (2000).  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

The Board also notes that 38 C.F.R. § 20.1404 (2000), in 
pertinent part, requires the following with regard to any 
motion for CUE:

(a) General.  A motion for revision of a decision based on 
clear and unmistakable error must be in writing, and must be 
signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to which the motion 
relates.  If the applicable decision involved more than one 
issue on appeal, the motion must identify the specific issue, 
or issues, to which the motion pertains.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

(b) Specific Allegations Required.  The motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.

The U.S. Court of Appeals for the Federal Circuit decided a 
case in which VA's regulations on Revision of Decisions on 
Grounds of Clear and Unmistakable Error, 38 C.F.R. Part 20, 
Subpart O, were challenged.  Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  In that decision, the 
Federal Circuit Court upheld the validity of all the 
challenged rules except for the above quoted section 
20.1404(b).  Specifically, the Court concluded as follows:

We hold that CUE Rule 1404(b) (codified at 38 
C.F.R. § 20.1404(b)) is invalid because, in 
conjunction with the CUE Rule 1409(c) (codified at 
38 C.F.R. § 20.1409(c)), it operates to prevent 
Board review of any CUE claim that is the subject 
of a motion that is denied for failure to comply 
with the pleading requirements of Rule 1404(b). 
That is contrary to the requirement of 38 U.S.C. § 
7111(e) that a CUE claim "shall be decided by the 
Board on the merits." However, we hold that the 
other rules challenged by Petitioners are 
consistent with title 38 of the United States Code, 
and are not arbitrary, capricious, or abuses of 
discretion.  We also hold that none of the 
challenged rules were adopted in a defective 
rulemaking process.  Id., slip op. at 40.

In the present case, the Board is addressing the veteran's 
motion on the merits, under 38 C.F.R. § 20.1405 (g) (2000), 
consistent with the Federal Circuit's decision in DAV v. 
Gober, supra.  That regulation provides, in pertinent part 
that he decision of the Board on a motion will be in writing.  
The decision will include separately stated findings of fact 
and conclusions of law on all material questions of fact and 
law presented on the record, the reasons or bases for those 
findings and conclusions, and an order granting or denying 
the motion.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (formerly 38 U.S.C. 310).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for a disability which is 
proximately due to or the result of another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Concerning the current motion, as previously indicated a 
decision regarding CUE in a Board determination is limited to 
evidence of record at the time of the challenged decision.  
In Livesay v. Principi, No. 00-51 (U.S. Vet. App. Aug. 30, 
2001) the Court held that the VCAA is not applicable to the 
appellant's allegations of CUE in a Board decision. 

The appellant maintains that the October 1966 Board decision 
is CUE because the board did not properly consider VA medical 
evidence an opinion which established the presence of 
schizophrenia, which was related to a service connected 
genitourinary disability.  The appellant also states that the 
veteran was not furnished a copy of the October 1966 decision 
until 1998 and this violated his right of due process.

At the time of the October 10, 1966 Board decision, service 
connection was in effect for urethral stricture with 
situational anxiety and functional overlay, rated as 30 
percent disabling, pyelonephritis, rated as 30 percent 
disabling and schistosomiasis, rated as non-compensable. 

The evidence of record at the time of the October 1966 Board 
decision is as follows. The service medical records including 
the separation examination contain no evidence of a 
psychiatric disorder.  The veteran did receive treatment for 
a stricture of the urethra, the cause of which was 
undetermined.  Beginning in January 1954 the veteran 
underwent VA examination and received treatment at VA and 
private facilities for various disorders.  

A VA examination conducted in January 1954 clinically 
evaluated the veteran's psychiatric examination as normal.  
In an August 1954 rating action the regional Office (RO) 
granted service connection for urethral stricture and 
schistosomiasis, each evaluated as 10 percent disabling.  A 
VA examination conducted in April 1958 clinically evaluated 
the veteran's psychiatric condition as normal.

The veteran was hospitalized at a VA facility in August 1961 
for genitourinary complaints.  At that time it was reported 
that he was receiving psychiatric treatment.  He was 
transferred to another VA facility and was discharged in 
November 1961.  The diagnoses were chronic urethral stricture 
and pyelonephritis.  In a June 1962 statement from a VA 
counselor it was remarked that the physicians who treated him 
in May indicated that he needed psychiatric treatment.

The veteran received treatment at a VA facility in July and 
August 1962 for genitourinary complaints.  At that time it 
was remarked that the veteran was seen at the mental health 
clinic and Equanil was prescribed.  

In April 1963 the RO granted service connection for a nervous 
condition.  At that time it was determined that a photocopy 
from his treatment folder showed treatment with Equanil in 
July and August 1962.  "Situational anxiety and functional 
overlay on renal condition.  The RO assigned a 30 percent 
rating for chronic urethral stricture with situational 
anxiety and functional overlay.

The veteran was hospitalized at a VA facility in May 1963 for 
anxiety and aggressiveness.  The clinical history indicated 
that he grew anxious after a urethral hemorrhage while 
hospitalized.  An examination showed that he had a flat 
affect and was very parsimonious in his delivery, needing 
constant confrontation as to details, time, and place etc.  
He was coherent and relevant.  Chronologically he was vague.  
He was well oriented in all three spheres.  His mood was 
neutral and somewhat suspicious and guarded.  His affect was 
flat.  There were no auditory or visual hallucinations.  
Obsessive compulsive impulses were experienced.  There was 
paranoia and referential ideation.  There were episodes of 
homicidal tendencies.  Withdrawal had been apparent.  His 
memory was good.  His judgment was fair and his insight was 
poor.  The discharge diagnosis was schizophrenic reaction, 
undifferentiated type, with strong paranoid features.

The veteran was again hospitalized at a VA facility in June 
1963 for chronic and acute prostato-urethritis and an active 
duodenal ulcer.  Of record is a VA summary of the veteran's 
treatment at the outpatient clinic dated in August 1963.  At 
that time it was reported that the records were silent 
regarding a psychiatric disorder until June 1962 when Equanil 
was prescribed.  In September 1962 adjunct treatment was 
prescribed at the mental health service.  This treatment had 
continued to the present.  The physician indicated that he 
was requesting an opinion as to whether the psychiatric 
symptoms are related to the genito-urinary disorder from the 
psychiatrist who had been treating the veteran for 10 months.

The veteran was evaluated by his treating VA psychiatrist in 
July 1963.  In an August 1963 report the diagnosis was 
schizophrenic reaction, undifferentiated type.  The examiner 
rendered an opinion that if there was previous 
psychoneurosis, the nature of the symptoms and clinical 
picture now suggested that the present schizophrenic reaction 
was a maturation of the psychoneurosis.  In September 1963 
the RO denied service connection for schizophrenic reaction, 
undifferentiated type.

A hearing was held at the RO in February 1964.  At that time 
the veteran provided testimony relating his nervous disorder 
to his service connected disabilities.  The veteran was 
hospitalized at a VA facility in June 1964 for a urethral 
stricture and cystitis.  He was again hospitalized in July 
1964 for a urethral stricture, rule out vesical neck 
obstruction and acute dermatitis, type undetermined.

In December 1965 the Board referred the veteran's case to the 
chief Medical director of the VA for an opinion as to an 
acquired psychiatric disorder was related to the service 
connected genitourinary disorder.  In August 1966 the 
Director of the VA Psychiatry, Neurology, and Psychology 
Service reported that the veteran's claims folder was 
reviewed.  The examiner stated that there was no evidence on 
record to support a diagnosis of schizophrenic reaction.  The 
correct psychiatric diagnosis was anxiety reaction.  It was 
further stated that the first evidence of an emotional 
disorder was the psychophysiologic gastrointestinal reaction 
in 1956.  This disorder was related to the service connected 
genitourinary disability.

On October 10, 1966 the Board denied service connection for 
schizophrenic reaction.  At that time the Board found that a 
schizophrenic reaction was not present during service and had 
not been present following service.  The Board concluded that 
the schizophrenic reaction was not incurred in or aggravated 
by service and was not proximately due to or the result of a 
service connected disease or injury.  Of record is a copy of 
an October 1966 letter from the Board notifying the veteran 
of the Board's decision.  Stamped on the copy that a copy of 
the decision was not to be furnished the veteran per 38 
U.S.C. 3301.  

The moving party essentially argues that there was sufficient 
evidence at the time of the October 1966 decision to show 
that the preponderance of the evidence supported the claim 
for service connection for a schizophrenic reaction.  Such an 
allegation does not constitute a valid claim of CUE.  As 
stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In this case, the May 1963 VA hospital summary contains a 
diagnosis of schizophrenic reaction.  However, there is no 
indication that the veteran's claims folder was reviewed.  
Likewise there is no indication that the veteran's claim 
folder was review in conjunction with the July 1963 
examination by his treating psychiatrist.  Also, the treating 
psychiatrist did not indicate whether or not the veteran has 
a previous psychoneurosis.  The Board in the October 1966 
decision placed more probative value on the opinion by the 
Director of the VA's Psychiatry, Neurology, and Psychology 
Service who had reviewed the claims folder and found no 
evidence to support a diagnosis of schizophrenic reaction.  

The appellant is disagreeing with the Board's weighing of the 
evidence.  As previously indicated, disagreement with the 
interpretation of the evidence or weighing of the evidence 
does not provide a basis for finding CUE.  See 38 C.F.R. § 
20.1403(d) (2000).  Additionally the evidence shows that the 
Board's decision was consistent with the pertinent law and 
regulations.  The Board also points out the 38 U.S.C. 3301, 
which was in effect at the time of the Board decision, 
authorized the Administrator not to release any document to a 
veteran concerning his or her claim when in the judgment of 
the Administrator such disclosure would be injurious to the 
veteran's physical or mental health.  As such the Board had 
the authority not to release a copy of the October 1966 
decision.

In light of the above, the Board concludes that the moving 
party has failed to identify clear and unmistakable error in 
the Board decision of October 10, 1966. Accordingly, the 
motion to revise that decision based on CUE is denied.


ORDER

The motion for revision of the October 10, 1966, Board 
decision on the grounds of CUE is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 



